Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 6, 2010
 
In
The
Fourteenth
Court of Appeals

NO.
14-10-00257-CR
NO.
14-10-00258-CR
NO.
14-10-00259-CR

 
In Re Antonio Sepeda,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
March 24, 2010, relator, Antonio Sepeda, filed a petition for writ of mandamus
in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  In the petition, relator asks this Court to
compel the Honorable C. G. Dibrell, III, presiding judge of County Court at Law
No 2 of Galveston County, to “show cause why the petitioner continues to be
detained, in direct violation of Texas statue [sic].”  
            Relator
complains that he has been “awaiting since October 2009 on a trial by jury. 
Those demands for jury trial have been voiced and expressed to the state
prosecutor and the trial court through myself and attorney.”  
According to relator’s petition, he is represented by
counsel in the underlying criminal proceeding.  A criminal defendant is not
entitled to hybrid representation.  Robinson v. State, 240 S.W.3d 919,
922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.
Crim. App. 1995).  The issues relator raises in his pro se petition for
writ of mandamus relate directly to a criminal proceeding in which he is
presented by counsel.  Therefore, in the absence of a right to hybrid
representation, relator has presented nothing for this Court’s consideration.  See
Patrick, 906 S.W.2d at 498.     .
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Anderson
and Christopher.
Do Not Publish—Tex. R. App. P. 47.2.